Citation Nr: 1623381	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to a rating in excess of 30 percent for asthma.

4. Entitlement to a rating in excess of 30 percent from January 8, 2007 to May 28, 2014 and in excess of 50 percent from May 28, 2014 forward for major depressive disorder (classified as mood disorder until 2014).

5. Entitlement to a rating in excess of 70 percent for major depressive disorder.

6. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before a Veterans Law Judge in December 2011.  A hearing transcript is included in the file.  The December 2011 hearing judge retired from the Board, and the Veteran waived the need for a new hearing in February 2016.

The Board previously considered these claims in May 2012 and remanded the asthma, hepatitis, PTSD, and TDIU claims to the RO.  The Board assigned ratings for mood disorder, and the Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In September 2012, the Court remanded that claim to the Board for reconsideration.  The Board remanded the mood disorder claim to the RO in July 2013.

The issues of a rating in excess of 70 percent for major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence is at least in equipoise that the Veteran has PTSD related to an in-service assault.

2. The weight of the evidence is against finding that the Veteran contracted hepatitis C in service or that hepatitis is otherwise related to service.

3. The symptoms of the Veteran's major depressive disorder most closely approximate occupational and social impairment with deficiencies in most areas.

4.  The evidence shows asthma symptoms with daily exacerbations/attacks but not FEV-1 or FEV-1/FVC of 55 percent or less, corticosteroid treatment at least three times per year, or respiratory failure.  


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5121A (West 2014); 38 C.F.R. §§ 3.303 (2015).

3. The criteria for a 70 percent rating for major depressive disorder have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2015).

4. The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2007 and January 2008, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. The notice explained how to establish service connection and how ratings and effective dates would be assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for mental health, asthma, and hepatitis C in July 2007, August 2007, January 2009, September 2010, May 2014, and June 2014.  The examinations were thorough and detailed, the opinions considered all relevant evidence and provided rationale for conclusions, and the evidence addresses the appropriate rating criteria.  The Veteran argued that some of the VA examiners discriminated against him and recorded an inaccurate disability picture.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of evidence, not single VA examinations.  

Following the remand directives, the AOJ scheduled the Veteran for new VA examinations.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Veteran is competent to report symptoms and experiences observable by his senses and the Board finds him credible as his statements are detailed and generally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

PTSD

Claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In claims with stressors based on personal assault, evidence from various sources may be used to corroborate the stressor, including evidence of behavioral changes following the claimed assault.  38 C.F.R. § 3.304(f)(5).

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows diagnosis of PTSD.  VA treatment records show diagnosis of and treatment for PTSD throughout the period on appeal.  A Vet Center Social Worker endorsed the PTSD diagnosis in a September 2008 letter.  The September 2010 VA examiner found that the Veteran did not have a PTSD diagnosis.  In a November 2014 opinion, a private provider wrote that the Veteran met the criteria for PTSD diagnosis.  The May 2015 VA examiner found that the Veteran did not meet the criteria for PTSD.  All opinions are credible and probative, but there is a split of evidence in favor and against the validity of a PTSD diagnosis.  In such circumstances, all reasonable doubt is resolved in a veteran's favor.  See 38 C.F.R. § 3.102.  As such, the Board finds that the Veteran has PTSD.

Next, the Veteran reports an in-service stressor of sexual assault.  In statements and mental health evaluations, he has consistently reported being physically and sexually assaulted in the showers during basic training.  He noted that he was threatened not to report and when he told his superior his statements were dismissed as unbelievable.  The Veteran was medically discharged from service due to asthma.  See March 1969 Medical Board.  The record includes many mental health evaluations where the Veteran discussed this stressor and none of the medical providers appears to doubt the veracity of the stressor, even if they did not diagnose PTSD.  Furthermore, a February 1969 in-service treatment record notes multiple episodes of hyperventilation.  The treating provider wrote that the Veteran claimed asthma but did not have wheezing at the time and recommended that he see a social worker to get to the base of the problem.  The private provider in November 2014 opined that the Veteran's later criminal conviction for rape, "sexual acting out" was consistent with his PTSD diagnosis.  The Board finds that the in-service treatment record and current medical opinions corroborate the Veteran's report of sexual assault in service.  See 38 C.F.R. § 3.304(f)(5). 

Finally, the evidence shows that the current PTSD is related to the in-service stressor.  In the November 2014 and January 2013 letters, the private provider opined that the cause of PTSD was the in-service sexual assault and the Veteran met the criteria for PTSD since basic training.  In January 2012 treatment, the Veteran reported experiencing the same mental health symptoms since the time of the assault.  The July 2008 social worker also attributed PTSD to the in-service sexual assault.  Based on the evidence, the Board finds that the Veteran's current PTSD is related to an in-service sexual assault and service connection is warranted.  
See 38 C.F.R. §§ 3.303, 3.304(f).   

Hepatitis C

The Board has reviewed the record and finds that the criteria for service connection for hepatitis C have not been met.  See 38 C.F.R. § 3.303.

The evidence shows hepatitis C during the appeal period.  VA treatment records show positive test results and treatment for hepatitis C beginning in 2005.  The June 2014 VA examiner confirmed the Veteran was diagnosed with hepatitis C in 2005.

The evidence does not show that the Veteran's current hepatitis C was contracted in or otherwise related to service.  Risk factors for contracting hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) November 30, 1998.  

The Veteran contended at the Board hearing that he contracted hepatitis C from air gun injections when he was immunized in service.  Service immunization records are unclear and neither support nor undermine the Veteran's assertion that air guns were used.  However, VA has issued guidance finding that while plausible, there is no scientific evidence to document transmission of hepatitis C with air gun injectors as the Veteran claimed.  See VBA Manual M21-1. III.iv.4.I.2.e.  The Veteran's service treatment records and examinations are silent for any mention of hepatitis C or symptoms.

Moreover, the Veteran separated from service in 1969 but was not diagnosed with hepatitis C until 2005.  See DD214, VA treatment records.  VA lab results from Cleveland show that the Veteran tested negative for hepatitis C in May 2004.  During VA treatment, the Veteran denied drug use, but in 2006 when he was diagnosed with HIV, he reported having unprotected sex, a risk factor for hepatitis.  The June 2014 VA examiner opined that hepatitis C was not incurred in service.  The examiner explained that exposure through air gun inoculation or transmission from a single sexual encounter would be extremely unlikely to transmit the infection.  He noted that treatment administered in 2007 demonstrated an early and sustained response to therapy and testing in 2004 was negative.  He explained that jet injection or sexual assault in service could not have been the cause; otherwise, the 2004 screening would have been positive.  The Veteran acquired hepatitis C between 2004 and 2005.  Based on the date of detection and the examiner's opinion with supporting evidence, the Board finds that hepatitis C is not related to service.  As such, the Board finds that the preponderance of the relevant medical and lay evidence are against the claim and service connection is denied.  See 38 C.F.R. § 3.303.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Fenderson, 12 Vet. App. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau, 492 F.3d at 1377.

Major depressive disorder

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, own name.  Id. 

Based on the evidence of record, the criteria for a 70 percent rating for major depressive disorder have been met over the appeal period.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows occupational and social impairment with deficiencies in most areas.  Treatment records and evaluations show reports of auditory hallucinations, fugue-like states, sleep difficulty, nightmares, and concentration problems that affect work and school functioning; isolation and irritability that affect family relationships; and significant depression, suicidal thoughts, and outbursts that affect mood.  During a June 2007 evaluation, September 2012 treatment, October 2012 treatment, and January 2013 evaluation, the Veteran noted hearing voices whispering.  The record consistently shows sleep difficulty and periods of extreme sleep deprivation.  In October 2009, December 2009, and January 2013, providers discussed fugue-like states where the Veteran lost track of time and location and could not remember how he arrived in a place.  The Veteran has been enrolled in college but reported problems with concentration and focus during the August 2007 VA examination, October 2007 Social Security evaluation, January 2013 private evaluation, and VA treatment in 2008, 2009, 2011, and 2012.  An October 2011 treatment record notes that the Veteran was referred to speech/language pathology service for rehab to address attention and memory difficulties.    

The evidence also shows paranoia where the Veteran felt like people were watching him.  See August 2007 examination, Board hearing, VA treatment 2008, 2010, 2011, 2012.  The Veteran reported avoiding people and crowds, not really having friends, only having relationships with family, and attending church weekly.  See 2007, 2009, 2010 VA examinations; Board hearing; January 2013 private evaluation.  At the September 2010 examination and Board hearing, he noted problems with his family relationships.  Treatment records chronical a history of depression and anxiety symptoms with mood swings, crying spells, and irritability.  The Veteran avoids being close to people or being in crowded places.  In July 2010, the Veteran recalled an episode in a grocery store where a man behind him in line got too close and the Veteran became agitated, grabbed the man, and yelled for him to back-off.  Off and on throughout the claims period, the Veteran reported suicidal thoughts, but he consistently denied any plans of self-harm because of religious convictions.  

The January 2013 private provider opined that the Veteran seemed to meet the criteria for 70 percent disability rating: his mental health problems have affected both occupational and social functioning impairing ability for consistent rational thinking, decision making, judgment, mood and interaction with others in family relations.  In a September 2008 letter, the Vet Center social worker wrote that the severity of the Veteran's mental health condition causes impairment in social, occupational, and interpersonal areas of functioning.  Some of the VA examiners endorsed the criteria for lower ratings.  However, resolving all doubt in the Veteran's favor, the Board finds that the overall disability picture is most analogous to the 70 percent disability criteria.  See 38 C.F.R. §§ 4.3, 4.130, DC 9434.  

The Veteran's mental health symptoms have been of generally the same level of disability such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.  Based on the guidance in Mittlieder, all mental health symptoms have been considered in the rating for service-connected major depressive disorder.  
See Mittlieder v. West, 11 Vet. App. 181 (1998).

A rating in excess of 70 percent is addressed in the Remand section below.

Asthma

Under Diagnostic Code 6602, pertaining to bronchial asthma a 30 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  Id.  A maximum 100 percent rating is assigned for an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id.

After review of the record, the Board finds that the criteria for a rating in excess of 30 percent for asthma have not been met.  See 38 C.F.R. § 4.97, DC 6602.  

The evidence shows asthma symptoms with daily exacerbations/attacks but not FEV-1 or FEV-1/FVC of 55 percent or less, corticosteroid treatment at least three times per year, or respiratory failure.  During the July 2007 VA examination, the Veteran reported asthmatic attacks at least two to three times per day, dyspnea on exertion, use of an albuterol nebulizer inhaler, Atrovent nebulizer inhaler, Combivent inhaler, and Formoterol fumarate inhaler.  He denied any emergency room visit or hospital admission for asthma and canceled his pulmonary function test.  September 2008 VA treatment records show that he went to the emergency room for shortness of breath and wheezing and received nebulizer treatment.  He was unable to do pulmonary function testing in October 2008.  

At the January 2009 examination, the Veteran reported the use of prescription nebulizers, formoterol, and mometas.  He said he could walk approximately half a block without stopping and denied a history of hospitalization.  The examiner noted that the Veteran was prescribed prednisone in May 2008 but there was no recurrence of symptoms requiring steroid treatment.  The Veteran reported four to six attacks per week during which he claimed incapacitation but refused to do the pulmonary function testing.  The examiner noted that the Veteran was making a wheezing sound in his throat but heard no wheezing in the chest.  The examiner explained that the subjective complaints were inconsistent with objective evidence.  December 2009 treatment records note nasal steroids.  A February 2010 treatment note records the use of po prednisone steroids to improve a condition.  

The September 2010 examiner found asthma well controlled on Advair, nasal steroids, Singulair, and antihistamines and use of a rescue inhaler four to five times per month; the Veteran was unable to do pulmonary function testing.  During the Board hearing, the Veteran reported that he could not do pulmonary function testing because exercise triggered asthma attacks.  Providers in July and September 2012 classified asthma as mild.  A November 2012 note shows chest pains brought on by exercise that resolved with time and rest.  The June 2014 VA examiner recorded pre-FEV-1 of 75 percent, pre-FEV-1/FVC of 71 percent, post-FEV-1 of 77 percent, and post-FEV-1/FVC of 69 percent.  The examiner found that the Veteran's asthma did not require treatment by intermittent courses of systemic corticosteroids and did not impact his ability to work.    

The Veteran reported dyspnea, limitation on walking distance, and problems with exercise.  However, the 2014 FEV-1 and FEV-1/FVC results were above that required for a 60 percent rating.  See 38 C.F.R. § 4.97, DC 6602.  The evidence shows daily use of inhalers and periodic use of nasal steroids, but nasal steroids are not systemic, oral or parenteral, as required by the rating criteria.  See id.  The January 2009 examiner noted the use of prednisone steroid in May 2008 and treatment records show prednisone again in February 2010.  The January 2009 and June 2014 examiners explained that these occurrences were isolated and the Veteran's asthma did not require intermittent use of systemic corticosteroids.  The Veteran was treated in the emergency room for an asthma attack in September 2008, but he consistently denied hospitalization for asthma and there is no evidence of episodes of respiratory failure.  The Veteran's disability picture with pulmonary function test results and two isolated uses of systemic corticosteroids does not support a rating in excess of 30 percent for asthma at this time.  The Board finds that these isolated uses do not amount to intermittent use of systemic corticosteroids.  See 38 C.F.R. § 4.97, DC 6602.

The Board finds no other potentially applicable diagnostic codes as the Veteran's service-connected disability is specifically provided for in the Schedule.  
See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  The evidence shows generally the same asthma symptoms throughout the period on appeal such that staged ratings are not appropriate.  Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a veteran's life.  The asthma symptoms of attacks, limitation on exercise, inhalers, and steroid use are addressed by the rating criteria.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider, 11 Vet. App. at 181.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Additionally, a collective basis argument has not be raised by the record or contentions.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to a rating of 70 percent for major depressive disorder is granted.

Entitlement to a rating in excess of 30 percent for asthma is denied.


REMAND

With regard to the TDIU claim, the evidence is unclear and an expert evaluation would be helpful.  Specifically, the Veteran and the private provider feel he is unable to work due to his mental health disability.  However, the evidence also shows that he is a fulltime student succeeding in college with a 3.0 (B) average.  See January 2013 evaluation.  A social and industrial survey would assist the Board in making a determination on the Veteran's capacity for employment.  Mental health disabilities are rated in part on occupational impairment.  Thus, evidence from the TDIU evaluation could be pertinent to the claim for an increased rating for major depressive disorder and that claim is also remanded. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016)  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, arrange for the Veteran to undergo a social survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of his service-connected disabilities (major depressive disorder, PTSD, and asthma) on his ability to interact with others and function in an industrial setting, in accordance with M21-1, III.iv.3.A.10.  The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities (noted above), and the impact of those on his employability.  In particular, the examiner should offer an opinion as to how the Veteran's service-connected disabilities, taken cumulatively, would affect his ability to perform in a work environment similar to his educational training (medical coding, legal assistant, etcetera) and what barriers he would face.  

A comprehensive rationale must be provided for any opinion offered.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


